DETAILED ACTION
The amendment filed on 8-25-2021 is acknowledged. Claims 1, 6-7 and 9-11 have been amended. Claims 1, 4-15, 18-22 and 24-25 are pending. Claims 12-15, 18-22 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1 and 4-11 are currently under examination. It should be noted that 18-22 and 24 have improper claim status identifiers. Claims are either “withdrawn”, “original” or “previously presented”. Said identifiers have to be corrected in any response to this action in order to be considered fully responsive.

Claim Rejections Withdrawn
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the terms CFA/I, CFA/II (CS1, CS2, CS3) and CFA/IV (CS4, CS5, CS6) is withdrawn in light of the amendment thereto.
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lacking proper antecedent basis for the limitation "polypeptide molecule" in line 3 is withdrawn in light of the amendment thereto.
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…at least 90% identity…” is withdrawn in light of the amendment thereto.
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…at least 90% identity…” is withdrawn in light of the amendment thereto.

The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the referencing a “N12S mutation” is withdrawn in light of the amendment thereto.
The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…at least 90% identity…” is withdrawn in light of the amendment thereto.

Claim Rejections Maintained
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

The rejection of claims 1, 4-5 and 8-11 under 35 U.S.C. 103 as being unpatentable over Ruan et al. (Clinical and Vaccine Immunology Vol. 21 No. 2, pages 243-249 – IDS filed on 8-4-2020), Zhang (WO 2011/044499) and Svennerholm et al. (Expert Reviews Vaccines Vol. 7 No. 6, pages 795-804 – IDS filed on 8-4-2020) is maintained for reasons of record.
Applicant argues:
1.  Ruan et al. was not publicly available before the effective filing date of the instant application (i.e. the priority date of provisional application 61/917,105) and hence is not available as prior art.
Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Point 1, the disclosure of provisional application 61/917,105 is limited to fusion proteins comprising the colonization factor antigens (CFA) antigenic epitopes of CFA/I, CFA/II, (CS1, CS2, CS3) and CFA/IV (CS4), CS5, CS6) having at least 90% sequence identity to SEQ ID NO:1 and an LT or STa whereas the rejected claims are not limited to SEQ ID NO:1. Consequently, the effective filing date as it applies to the rejected claims is not 12/17/2014. 

As outlined previously, Ruan et al. disclose vaccine compositions comprising a fusion protein comprising a CFA/I backbone and CS1-6 epitopes (see page 244). Ruan et al. further disclose that said fusion proteins can be administered in conjunction with an adjuvant (Freund’s Complete adjuvant)[see page 245].
Ruan et al. differs from instant invention in that their vaccine composition does not comprise enterotoxins (STa and LT) covalently attached to their fusion protein.
Zhang et al. disclose fusions proteins of STa toxoids and LT toxoids and that their fusion proteins can be used in vaccines against entertoxigenic Escherichia coli (see paragraph [002]). Zhang et al. further disclose that the STa component of their fusion proteins can be mutated at the 11th, 12th, 13th and/or 14th amino acids and that said mutations will be such that the overall three-dimensional shape of the STa protein is retained (see paragraph [0033]); that their fusion proteins can contain multiple STa and LT copies (see paragraph [0010] and [0075]; that their vaccine compositions can comprise epitopes of ETEC polypeptides (see paragraph [0049]); that their fusions can serve as an adjuvant in vaccine compositions (see paragraph [0056]); and that their vaccines can comprise fusion proteins as the antigen (see paragraph [0059]).
	Svennerholm et al. disclose that a multivalent ETEC vaccine containing CFA/I, CS1-6 and an LT toxoid would provide protection against 80% of ETEC strains worldwide and that the inclusion of a ST toxoid in said vaccine would be desirable (see page 797).
	It would have been obvious for one of skill in the art to utilize the STa/Fusions of Zhang et al. as the adjuvants in the vaccine compositions of Ruan et al. It would have been equally obvious to combine the two into a single fusion protein in order to reduce the amount of undesired excessive somatic antigens and to reduce the need for the administration of high doses (see page 244 of Ruan et al.).
	One would have had a reasonable expectation of success as Zhan et al. disclose their STa/LT fusion can be used in conjunction with ETEC antigens and the production of fusion proteins is well established in the art.
	With regard to the specific mutations recited in claims 9 and 10, given that no baseline sequence is recited it is deemed that said mutations are encompassed by the STa/LT fusions of Zhan et al.
 
New Grounds of Rejection
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered vague and indefinite by the use of the phrase “… comprising the colonization factor antigens (CFA) antigenic epitopes of CFA/I (SEQ ID NO:4), CFA/II (CS1 (SEQ ID NO:5), CS2 (SEQ ID NO:6), CS3 (SEQ ID NO:7)) and CFA/IV (CS4 (SEQ ID NO:8), CS5 (SEQ ID NO:9), CS6 (SEQ ID NO:10))…”. It is unclear whether the parenthetical SEQ ID NO:s are referring the specific antigenic epitopes or the CFA from which they are derived. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
Claim 9 is rendered vague and indefinite by the referencing an “A14Q mutation (SEQ ID NO:13)” or a N12S mutation (SEQ ID NO:14)”. ))…”. It is unclear what the parenthetical SEQ ID NO:s are referring to as they do not seem to constitute a STa.
Claim 10 is rendered vague and indefinite by the referencing a “N12S mutation (SEQ ID NO:14)”. It is unclear what the parenthetical SEQ ID NO:s are referring to as they do not seem to constitute a STa.

Conclusion

No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        December 3, 2021